[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  June 23, 2006
                                No. 05-12431                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 03-02462-CV-UWC-S

ROLAND ALLEN,


                                                                Plaintiff-Appellant,

                                      versus

GENERAL MOTORS CORPORATION,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                 (June 23, 2006)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Roland Allen, proceeding pro se, appeals the district court’s denial of his
products liability and breach-of-warranty claims against the defendant, General

Motors Corporation (“GM”).

      Allen, a citizen of Alabama, brought a diversity action pursuant to 28 U.S.C.

§ 1332, against GM, a Michigan corporation, alleging breach of warranty,

negligence and manufacturing defect. According to the complaint, Allen

purchased a new Chevy Malibu containing the following defects: (1) the air

conditioner emitted an odor; (2) the exhaust pipe leaked; and (3) the car pulled on

one side when driven. In the statement of the facts section of his complaint, Allen

stated, “We feel that we will obtain a directed verdict in this case in favor of the

plaintiff [leaving] only the issue of damages for the jury.”

      GM moved to dismiss the complaint for lack of jurisdiction, which the court

denied. Allen then clarified that he sought $97,000 in damages, sufficient to meet

§ 1332's jurisdictional amount requirement. Eventually, Allen filed a motion for

summary judgment, which the court also denied. Allen twice moved for a jury

trial, but his motions were untimely, and he received a bench trial. After the bench

trial, the court entered judgment in favor of GM, finding that there was no evidence

of any defect in the automobile other than Allen’s testimony and that Allen’s

testimony was not credible. Allen moved for a new trial by jury and filed his

notice of appeal. Allen, however, has failed to submit copies of the trial transcript.



                                           2
       On appeal, Allen argues that the court improperly denied his right to a trial

by jury and that it erred in its application of the law regarding his breach of

warranty claim.1

Jury Trial

       Even construing Allen’s complaint liberally, as we must when a plaintiff

proceeds pro se, Allen’s mention of a jury determining damages in the statement of

facts section of his complaint does not constitute a demand for a jury trial. In

addition, Allen’s two motions demanding jury trials were filed more than ten days

after the last pleading in this case. See Fed. R. Civ. Pro. 38 (“Any party may

demand a trial by jury of any issue triable of right by a jury by . . . serving upon the

other parties a demand therefor in writing at any time after the commencement of

the action and not later than 10 days after the service of the last pleading directed

to such issue.”). Thus, Allen waived his right to a trial by jury. LaMarca v.

Turner, 995 F.2d 1526, 1545 (11th Cir. 1993). Allen’s pro se status does not

entitle him to liberal filing deadlines. See Wayne v. Jarvis, 197 F.3d 1098, 1104

(11th Cir. 1999). Accordingly, the district court properly denied Allen’s demand.

Breach of Warranty Claim



       1
        Allen only challenges the resolution of his breach of warranty claim. Because he offers
no argument on his other claims, he has abandoned them. Rowe v. Schreiber, 139 F.3d 1381,
1382 n.1 (11th Cir. 1998).

                                               3
      Allen failed to submit copies of the trial transcript with this appeal, which he

must do pursuant to Federal Rule of Appellate Procedure 10(b)(2). Id. (“If the

appellant intends to urge on appeal that a finding or conclusion is unsupported by

the evidence or is contrary to the evidence, the appellant must include in the record

a transcript of all evidence relevant to that finding or conclusion.”). The fact that

Allen proceeds pro se does not relieve him of this burden. See Loren v. Sasser, 309

F.3d 1296, 1304 (11th Cir. 2002). Because Allen failed to submit the trial

transcript, this court is unable to evaluate the basis of the district court’s judgment.

      Accordingly, the decision of the district court is AFFIRMED.




                                            4